Honorable Robert S. Calvert       Opinion No. ~-376
Comptrollerof Public Accounts
State Capitol Building            Re: Effect of the order of
Austin, Texas                         the Commissioners'Court
                                      of Rardin County,entered
                                      on March 24, 1969, on
                                      valuationson the county
                                      ad valorem tax rolls
                                      which had been finally
                                      approved by the Board
                                      of Equalizationon
Dear Mr. Calvert:                     January 22, 1969.
      You ask our opinion on the following inquiry:
            "Please advise me whether the hereinafter
      mentioned order of the CommissionersCourt of
      Hardin County entered on March 24, 1969, changes   1
      the valuations shown on the tax rolls of that
      county.
           "The facts are 'as.follows:On January-22,.1969,
      the CommissionersCourt finally approved all the ads
      valorem tax rolls for the county for the year 1968
      and delivered them to the county tax collector for
      him to use in collecting the taxes shown thereon.
      The tax collector has been receiving and receipting
      for the taxes shown on these rolls and has remitted
      to me the State's portion of his collectionsas
      shown by the rolls.
           "On March 24, 1969, the CommissionersCourt of
      Rardin County entered the following order:
                "Upon the motion of Commissioner
           Caraway and a second by Commissioner
           Burch and by a three to two vote of the'
           Court, do hereby settle the dispute




                       -1858-
Honorable Robert S. Calvert, Page 2             (M-376)

              with the taxpayers at 27% and penalty
              & Interest, to correct the tax rolls
              to reflect the settlementfigure. Any
              taxpayer who dates his check by the
              31st of March, 1969, will get reoeipt
              for same at this rate. The Court
              voting as follows:
                           County Judge Lack voting nay
                           CommissionerCaraway voting aye
                           Commissioner Barrington voting nay
                           CommissionerMeans voting aye
                           Commissioner Burch voting aye."
            'My question to you Is, what effect, if
       any, does this order have upon valuations shown
       on the tax rolls?"
       Our opinion is that the order of the Commlssloners'
Court entered on March 24, 1969, has no effect upon the
valuations shown on the tax rolls of the county, and that as
to those valuations,such order is void and of no effect whatever.
       Cur State Supreme Court has, repeatedly and consistently,
held that the decisions of Boards of Equalizationin the matter
of valuationsare quasi-judicialIn nature, and, In the absence
of fraud or illegality,that their decisions are not subject to
          aside. State v. Houser, 138 TezC 1928, 156 S.W.2d
                 Victory v. State, 138 Tex. 285, 158 S.W:2d 760,
             Their orders are res adjudicate. State v.~Gouts'
            S.W. 281 (Tex.Civ.App.1912, no writ).
       In the case of State v. Mallet Land & Cattle Co.,
126 Tex. 392, 88 S.W.2d 471, 472 (19351, the Court safd,
              11
                   The rule has been repeatedly
                   .   .   .

       announced that, in the absence of fraud
       or Illegality,the action of a board of
       equalizationupon a particular assess-
       ment is final; and, furthermore,that
       such valuation will not be set aside
       merely upon a showing that the same is
       in fact excessive. If the Board fairly
       and honestly endeavors to fix a fair
       and just valuation for taxing purposes,




                                  -1859-
.   .




        Honorable Robert S. Calvert, Page 3       (M-376)

                a mistake on its part, under such
                circumstances,is not subject to review
                by the Court. . . .‘I
        See also State v. Chicago, R. I. 8 0. Ry. Co., 263        S.W..249,
        251 (Tex.Comm.App.1924).
                 In Rowan Drilling Co, v. Sheppard, 126 Tex. 276,     87 S.W.2d
706   (19351, the Court said,
                     “When we read the various tax
                provlsions of our Constitutionsingly,
                and in the light of each other, we are
                convinced that by necessary implication,           ‘:
                if not by direct language, it prohibits
                more than one valuation of property for
                ad valorem&x purposes for the same tax
                year. In this connection we oall
                attention to the fact that the various
                tax provisions of our Constitutionuse
                the word “valuation”in the singular.
                Also a holding that more than one
                valuation can be provided by law for
                the same tax year would bring about
                Impossible situations in regard to many
                tax matters. In this oonnection we call
                attention to the fact that section 52 of
                article 3, of our Constitutionpermits
                bdnds to be issubd by.any cbunty, any
                political subdivisionof a county, any
                number of adjoining counties, or any
                political subdivisionof the state, or
                any defined district now or hereafter to
                be described and defined within the
                state of Texas, etc., for certain purposes
                in any amount not to exceed one-fourth of
                the assessed valuatton of the real property
                in such district or territory. It is clear
                to us that this provision of the Constitution
                demonstratesa direct constitutionalintent
                not to allow more than one valuation. It
                undoubtedlydemonstratesa constf;tutional
                implicationnot to do so. . . .       (at P. 708).,




                                   -   1860 -
                                                           .,   .




Honorable Robert S. Calvert, Page 4   (M-376)           '.,
                                                         '.     ,'

       Article 7253, Vernon's Civil Statutes, reads as follows,
            "When any tax collector shall have
       received the assessment rolls or books of
       the county, he shall receipt to the
       commissionerscourt for the same; and
       said rolls or books shall be full and
       sufficientauthority for said ~collector
       to receive and oollect the taxes therein.
       levied."
Further, Article 7254 of these statutes, in Its relevant
portion, reads as follows,
            "The tax collector shall be the
       receiver and collector of all taxes
       assessed upon the tax list In his county,
       whether assessed for the state or county,
       school, poor house or other purposes;
       and he shall proceed toncollect the same
       according to law, . . .
       The Tax Collector has been regularly receiving and
reoeiptlng for the taxes shown on the tax rolls, as you have
stated, since about January 29, 1969. Dcth he and all persons
who have paid their taxes have relied upon these rolls and
acted pursuant to them. In this respect the case of South
Taylor County Independent School Dist. v. Winters Ind-ent
Rchool Dist 151 T      330    49 S W d 1010 1012 (1952) i
relevant.  %e  opin"i% of  ;hz Att&r$y GeneGal Number O-93:
(1939) is also relevant and in accord with our views.
       This opinion does not purport to deny the general
authority of CommissionersI Courts to declare certain assess-
ments invalid pursuant to Articles 7346 and 7347, Vernon's
Civil Statutes. This opinion is founded strictly upon the
partioular facts stated in your opinion request and upon the
particular order of the CommissionersI Court here in question.
                           SUMMARY
                 The order of the Commissioners'
            Court of Hardin County, Texas, entered
            on March 24, 1969, wherein it attempts
            to change the valuations shown on the




                         -1861-
.   -




    Honorable    Robert S. Calvert, Page 5     (M-376   )

                   tax rolls of the county whloh had
                   been finally approved on January 22, 1969
                   by the Court, has no effect upon the
                   valuations shown on those tax rolls.
                                             VezQtruly yoyrs,

                                         $$2Lgkcg&G
                                              tto ey G&era1 of Texas
    Prepared by W. E. Allen
    Assistant Attorney General
        APPROVED:
        OPINION COMMITTEE
        Kerns B. Taylor, Chairman
        George Kelton, Vice-Chairman
        Jack Goodman
        JoIopj$EGsSharpley
        Fisher Tyler
        W. V. Geppert
        Staff Legal Assistant
        Hawthorne Phillips
        Executive Assistant




                                -1862-